Citation Nr: 0819570	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to October 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), which 
denied the claim of entitlement to service connection for 
hypertension.

The veteran submitted additional evidence to the Board and a 
written waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

Competent evidence of a nexus between the veteran's 
hypertension and service is of record. 


CONCLUSION OF LAW

The veteran's hypertension is related to active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

For certain chronic disorders, such as hypertension, service-
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service-connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran claims that his current hypertension is related 
to his service.  Medical records show that the veteran has a 
current diagnosis of hypertension.  His service medical 
records show he was discharged from service in 1974 with a 
blood pressure of 134/84.  

A medical note from Dr. Z.S. dated in December 2003 states 
that veteran has a history of hypertension since 1972 and is 
currently being treated for hypertension.

There are three medical opinions of record, which relate the 
veteran's hypertension to service.  The first medical opinion 
from Dr. A.H. references Dr. Z.S.'s medical note and links 
the veteran's hypertension to service, stating that the 
"causation is clear."  He stated that the doctors failed to 
diagnose the veteran's hypertension while in service. 

The second medical opinion from Dr. N.B. also links the 
veteran's hypertension with service, and states that his 
separation examination shows a blood pressure reading of 
134/84.  

In May 2008, Dr. A.M.G. reviewed the veteran's claims file 
and rendered an opinion in reference to the veteran's claim 
for service connection for hypertension.  She stated that the 
medical evidence of record revealed the presence of a blood 
pressure reading that was in the pre-hypertensive range on 
discharge from service.  She stated that individuals with 
pre-hypertension carry the excess risk of developing 
hypertension.  Dr. A.M.G. concurred with Dr. N.B. and stated 
that it is at least as likely as not that the blood pressure 
elevation that occurred during service was an indicator of 
the veteran's current diagnosis of hypertension. 

In light of the three medical opinions supporting the 
veteran's claim, the Board finds that the competent and 
credible evidence of record shows a link between the 
veteran's current hypertension and his service.  The Board 
finds the May 2008 opinion to be the most probative as it 
shows that the examiner reviewed the entire case file and 
linked the veteran's current hypertension with his service.  
Therefore, the veteran's appeal is granted.

III.  Duty to Notify and Duty to Assist 

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) compliance is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)).  In view of the Board's favorable 
decision to grant service connection for hypertension, no 
prejudice will result to the veteran by the Board's 
consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


